Order entered October 25, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-17-00703-CR

                         BRANDON KEITH BURCHAM, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 354th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 31373

                                           ORDER
       The reporter’s record was due September 21, 2017. On September 25, 2017, court

reporter Julie Vrooman filed a request for an extension, citing her workload. We granted the

request and ordered the record filed by October 21, 2017. On October 20, 2017, Ms. Vrooman

filed a second request and, for the first time, stated that appellate counsel had not paid or made

arrangements to pay for the record despite having been given an estimated cost for the record.

       We ORDER retained counsel William Pigg to provide written verification to this Court

BY NOVEMBER 3, 2017 that appellant has paid or made arrangements to pay for the reporter’s

record. Should Mr. Pigg fail to do so, we will order this appeal submitted without the reporter’s

record. See TEX. R. APP. P. 37.3(c).
        We DIRECT the Clerk to send copies of this order to Judge Keli Aiken, Presiding Judge,

354th Judicial District Court; to Julie Vrooman, court reporter, 354th Judicial District Court; and

to counsel for all parties.




                                                     /s/    ADA BROWN
                                                            JUSTICE